Exhibit 10.2

REASSIGNMENT NO. 17 OF RECEIVABLES IN REMOVED ACCOUNTS

REASSIGNMENT NO. 17 OF RECEIVABLES IN REMOVED ACCOUNTS (this “Reassignment”)
dated as of February 12, 2018, by and between CHASE CARD FUNDING LLC, a Delaware
limited liability company, as Transferor (the “Transferor”), and the CHASE
ISSUANCE TRUST (the “Trust”), pursuant to the Agreement referred to below, and
acknowledged by CHASE BANK USA, NATIONAL ASSOCIATION (the “Bank”) in its
capacity as servicer under the Agreement referred to below (in such capacity,
the “Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, in its capacity as indenture trustee (in such capacity, the
“Indenture Trustee”) and collateral agent (in such capacity, the “Collateral
Agent”) under the Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Bank, as Servicer and Administrator, the Transferor, Wells Fargo
Bank, National Association, as Indenture Trustee and Collateral Agent, and the
Trust are parties to the Fourth Amended and Restated Transfer and Servicing
Agreement, dated as of January 20, 2016 (hereinafter as such agreement may have
been, or may from time to time be, amended, supplemented or otherwise modified,
the “Agreement”);

WHEREAS, pursuant to the Agreement, the Transferor wishes to remove from the
Trust all Receivables owned by the Trust in certain designated Accounts
identified on Schedule 1 to this Reassignment (the “Removed Accounts”) and to
cause the Trust to reconvey the Receivables of such Removed Accounts, whether
now existing or hereafter created, from the Trust to the Transferor; and

WHEREAS, the Trust is willing to accept such designation and to reconvey the
Receivables in the Removed Accounts subject to the terms and conditions hereof;

NOW, THEREFORE, the Transferor and the Trust, hereby agree as follows:

1. Defined Terms. All terms defined in the Agreement and used herein shall have
such defined meanings when used herein, unless otherwise defined herein.

“Removal Cut-Off Date” shall mean, with respect to the Removed Accounts,
December 31, 2017.

“Removal Date” shall mean, with respect to the Removed Accounts, February 12,
2018.

“Removal Notice Date” shall mean, with respect to the Removed Accounts,
February 2, 2018.



--------------------------------------------------------------------------------

2. Designation of Removed Accounts. Within five Business Days after the Removal
Date, or as otherwise agreed upon by the Transferor and the Trust, the
Transferor will deliver to, or cause to be delivered to, the Collateral Agent,
as designee, on behalf of the Trust, an accurate list, based on the computer
records of, or kept on behalf of, the Transferor (in the form of a computer
file, microfiche list, CD-ROM or such other form as is agreed upon between the
Transferor and the Trust) of all Removed Accounts identified by account
reference number and the aggregate amount of Principal Receivables in such
Removed Accounts as of the Removal Cut-Off Date, which list shall, as of the
Removal Date, modify and amend and be incorporated into and made a part of the
Agreement.

3. Reconveyance of Receivables. The Trust does hereby sell, transfer, assign,
set over and otherwise reconvey to the Transferor, without recourse, on and
after the Removal Date, all right, title and interest of the Trust in, to and
under the Receivables now existing and hereafter created from time to time in
the Removed Accounts identified on Schedule 1 hereto, all Interchange and
Recoveries related thereto, all monies due or to become due (including all
Finance Charge Receivables) and all amounts received or receivable with respect
thereto and all proceeds (as defined in the UCC as in effect in the applicable
jurisdiction) thereof (the “Removed Collateral”).

4. Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants to the Trust as of the Removal Date that:

(a) Legal, Valid and Binding Obligation. This Reassignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor, in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

(b) Satisfaction of Additional Requirements. All of the requirements for the
removal of Accounts under the Asset Pool One Supplement have been satisfied; and

(c) Required Transferor Amount and Minimum Pool Balance. The removal of any
Receivable of any Removed Accounts on any Removal Date shall not, in the
reasonable belief of the Transferor, cause, with respect to Asset Pool One in
which such Receivables had been designated for inclusion, an Adverse Effect or
the Transferor Amount to be less than the Required Transferor Amount or the Pool
Balance to be less than the Minimum Pool Balance for such Monthly Period in
which such removal occurs.

5. Representations and Warranties of the Servicer. No selection procedures
believed by the Transferor to be materially adverse to the interests of the
Noteholders were utilized in selecting the Removed Accounts to be removed from
the Trust and (I) a random selection procedure was used by the Servicer in
selecting the Removed Accounts and only one such removal of randomly selected
Accounts shall

 

2



--------------------------------------------------------------------------------

occur in the then current Monthly Period, (II) the Removed Accounts arose
pursuant to an affinity, private-label, agent-bank, co-branding or other
arrangement with a third party that has been cancelled by such third party or
has expired without renewal and which by its terms permits the third party to
repurchase the Removed Accounts subject to such arrangement, upon such
cancellation or non-renewal and the third party has exercised such repurchase
right or (III) the Removed Accounts were selected using another method that will
not preclude transfers from satisfying the conditions for sale accounting
treatment under generally accepted accounting principles in effect for reporting
periods before November 15, 2009.

6. Conditions Precedent. The reassignment hereunder of the Receivables in the
Removed Accounts and the amendment of the Agreement pursuant to Section 8 of
this Reassignment are each subject to:

(a) the satisfaction, on or prior to the Removal Date, of the conditions set
forth in subsection 2.13(b) of the Agreement; and

(b) the delivery, on or prior to the Removal Date, to the Trust by the
Transferor and the Servicer of an Officer’s Certificate substantially in the
form of Schedule 2-A or 2-B to this Reassignment, as applicable. The Trust may
conclusively rely on such Officer’s Certificate, shall have no duty to make
inquiries with regard to the matters set forth therein and shall incur no
liability in so relying.

7. Representations and Warranties of the Trust. Since the date of the transfer
by the Transferor under the Agreement, the Trust has not sold, transferred or
encumbered any Receivable in any Removed Account or any interest therein.

8. Amendment of the Transfer and Servicing Agreement. The Agreement is hereby
amended to provide that all references therein to the “Transfer and Servicing
Agreement,” to “this Agreement” and to “herein” shall be deemed from and after
the Removal Date to be a dual reference to the Agreement as supplemented by this
Reassignment. All references therein to the Accounts shall be deemed not to
include the Removed Accounts designated hereunder and all references to
Receivables shall be deemed not to include the Receivables reconveyed hereunder.
Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or a consent to
noncompliance with any term or provision of the Agreement.

9. Release.

(a) The Trust hereby expressly terminates, relinquishes, releases, discharges
and renders ineffective any and all security interests, liens, mortgages and
encumbrances, as against the Transferor, any transferee of the Transferor and
any person claiming title to or an interest in the Removed Collateral through
any such person, or any successor or assign of any of the foregoing (all such
persons and entities being referred to

 

3



--------------------------------------------------------------------------------

individually as a “Transferee” and collectively as the “Transferees”), and any
and all right, title, benefit, interest or claim whatsoever, present or future,
actual or contingent (collectively, “Rights”), owned or held by the Trust to,
against or in respect of the Removed Collateral.

(b) In case any provision of this Reassignment shall be rendered invalid,
illegal or unenforceable in any jurisdiction, the Trust hereby acknowledges that
the interest of the Trust in the Removed Collateral is subordinate and junior to
the security interest of any Transferee and hereby expressly agrees that any
security interest it may have in any Removed Collateral is and shall remain
subordinate and junior to all security interests granted by a Transferee,
regardless of the time of the recording, perfection or filing thereof or with
respect thereto.

(c) The Trust acknowledges and agrees that the Transferees and their
representatives are expressly entitled to rely on the provisions of this
Section 9, it being the intent of the Trust that the Transferees will acquire
title to the Removed Collateral purchased by them free of any Rights owned or
held by the Trust to, against or in respect of the Removed Collateral.

10. Counterparts. This Reassignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

11. GOVERNING LAW. THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

12. Authorization. The Trust hereby authorizes the Transferor, or any agent
designated by the Transferor, to file any financing statements or continuation
statements, and amendments to financing statements, in any jurisdictions and
with any filing offices as the Transferor may determine, in its sole discretion,
are necessary or advisable to perfect the conveyance to the Transferor pursuant
to Section 3 hereof. Such financing statements may describe the collateral in
the same manner as described herein or may contain an indication or description
of collateral that describes such property in any other manner as the Transferor
may determine, in its sole discretion, is necessary, advisable or prudent to
ensure the perfection of the security interest in the collateral granted to the
Transferor in connection herewith, including, without limitation, describing
such property as “all assets” or “all personal property.”

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Reassignment to be duly
executed by their respective officers as of the day and year first above
written.

 

CHASE CARD FUNDING LLC, as

Transferor

By:     /s/ Eve Ngan   Name:  Eve Ngan   Title:    Chief Executive Officer

 

CHASE ISSUANCE TRUST,

as Issuing Entity

By:  

CHASE BANK USA, NATIONAL

ASSOCIATION, as Administrator

By:     /s/ Douglas S. Arrigo   Name:  Douglas S. Arrigo   Title:    Managing
Director

 

 

CHASE ISSUANCE TRUST

REASSIGNMENT NO. 17 (TSA)



--------------------------------------------------------------------------------

Acknowledged by:

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Indenture Trustee and Collateral Agent

By:     /s/ Cheryl Zimmerman   Name: Cheryl Zimmerman   Title:   Vice President

 

CHASE BANK USA,

NATIONAL ASSOCIATION,

as Servicer

By:     /s/ Douglas S. Arrigo   Name: Douglas S. Arrigo   Title:   Managing
Director

 

 

CHASE ISSUANCE TRUST

REASSIGNMENT NO. 17 (TSA)



--------------------------------------------------------------------------------

Schedule 1

to Reassignment No. 17

of Receivables

REMOVED ACCOUNTS

[Delivered to the Collateral Agent]



--------------------------------------------------------------------------------

Schedule 2-A

to Reassignment No. 17

of Receivables

 

CHASE CARD FUNDING LLC

FORM OF OFFICER’S CERTIFICATE

                    , 20        

                    , a duly authorized officer of Chase Card Funding LLC, a
Delaware limited liability company (the “Transferor”), hereby certifies and
acknowledges on behalf of the Transferor that to the best of [her/his] knowledge
the following statements are true on                     , 20         (the
“Removal Date”), and acknowledges on behalf of the Transferor that this
Officer’s Certificate will be relied upon by the Chase Issuance Trust (the
“Trust” or “Issuing Entity”) in connection with the Trust entering into
Reassignment No.          of Receivables in Removed Accounts, dated as of the
Removal Date (the “Reassignment”), by and among the Transferor, Chase Bank USA,
National Association, as Servicer (the “Servicer”), and the Trust in connection
with the Fourth Amended and Restated Transfer and Servicing Agreement, dated as
of January 20, 2016 (as heretofore supplemented and amended, the “Transfer and
Servicing Agreement”), by and among the Servicer, the Transferor, the Issuing
Entity, and Wells Fargo Bank, National Association, as Indenture Trustee and
Collateral Agent.

The undersigned hereby certifies and acknowledges on behalf of the Transferor
that:

(a) All of the requirements for the removal of Accounts under the Asset Pool One
Supplement have been satisfied.

(b) On or prior to the Removal Date, the Transferor has delivered to the Trust
for execution, the Reassignment and within five Business Days after the Removal
Date, or as otherwise agreed upon between the Transferor and the Collateral
Agent, as designee, on behalf of the Issuing Entity, the Transferor shall
deliver to, or cause to be delivered to, the Collateral Agent, as designee, on
behalf of the Issuing Entity, an accurate list, based on the computer records
of, or kept on behalf of, the Transferor (in the form of a computer file,
microfiche list, CD-ROM or such other form as is agreed upon between the
Transferor and the Trust) of the Removed Accounts, identified by account
reference number and the aggregate amount of the Receivables outstanding in each
Removed Account as of the Removal Cut-Off Date, and stating from which Asset
Pool the Removed Accounts are to be removed. Such list shall, as of the Removal
Date, modify, amend and be incorporated into and made a part of the Reassignment
and the Transfer and Servicing Agreement.

(c) The Reassignment constitutes a legal, valid and binding obligation of the
Transferor enforceable against the Transferor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting the enforcement of creditors’ rights in general and the rights
of creditors of national banking associations and except as such enforceability
may be limited by general principles of equity (whether considered in a suit at
law or in equity).



--------------------------------------------------------------------------------

(d) On or before the fifth Business Day prior to the Removal Date, the
Transferor gave the Administrator, on behalf of the Trust, and the Servicer
written notice that the Receivables from the Removed Accounts are to be
reassigned to the Transferor or its designee, specifying the date for removal of
the Removed Accounts.

(e) The removal of any Receivable of any Removed Accounts on the Removal Date
shall not, in the reasonable belief of the Transferor, cause, with respect to
Asset Pool One, an Adverse Effect or the Transferor Amount to be less than the
Required Transferor Amount or the Pool Balance to be less than the Minimum Pool
Balance for such Monthly Period in which such removal occurs.

(f) All requirements set forth in Section 2.13 of the Transfer and Servicing
Agreement for designating Removed Accounts and conveying the Principal
Receivables of such Accounts, whether now existing or hereafter created, have
been satisfied.

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Transfer and Servicing Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date hereinabove set
forth.

 

CHASE CARD FUNDING LLC, as Transferor

By:       Name:   Title:

 

CHASE ISSUANCE TRUST

REASSIGNMENT NO.      (TSA)

Officer’s Certificate of the Transferor



--------------------------------------------------------------------------------

Schedule 2-B

to Reassignment No. 17

of Receivables

CHASE BANK USA, NATIONAL ASSOCIATION

FORM OF OFFICER’S CERTIFICATE OF THE SERVICER

                    , 20        

                    , a duly authorized officer of Chase Bank USA, National
Association, a national banking association (the “Servicer”), hereby certifies
and acknowledges on behalf of the Servicer that to the best of [her/his]
knowledge the following statements are true on                     , 20        
(the “Removal Date”), and acknowledges on behalf of the Servicer that this
Officer’s Certificate will be relied upon by the Chase Issuance Trust (the
“Issuing Entity” or the “Trust”) in connection with the Trust entering into
Reassignment No.          of Receivables in Removed Accounts, dated as of the
related Removal Date (the “Reassignment”), by and among Chase Card Funding LLC,
as Transferor (the “Transferor”), the Servicer and the Trust in connection with
the Fourth Amended and Restated Transfer and Servicing Agreement, dated as of
January 20, 2016 (as heretofore supplemented and amended, the “Transfer and
Servicing Agreement”), by and among the Servicer, the Transferor, the Issuing
Entity and Wells Fargo Bank, National Association, as Indenture Trustee and
Collateral Agent.

The undersigned hereby certifies and acknowledges on behalf of the Transferor
that (x) a random selection procedure was used by the Servicer in selecting the
Removed Accounts and only one such removal of randomly selected Accounts shall
occur in the then current Monthly Period, (y) the Removed Accounts arose
pursuant to an affinity, private-label, agent-bank, co-branding or other
arrangement with a third party that has been cancelled by such third party or
has expired without renewal and which by its terms permits the third party to
repurchase the Removed Accounts subject to such arrangement, upon such
cancellation or non-renewal and the third party has exercised such repurchase
right or (z) the Removed Accounts were selected using another method that will
not preclude transfers from satisfying the conditions for sale accounting
treatment under generally accepted accounting principles in effect for reporting
periods before November 15, 2009.

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Transfer and Servicing Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date hereinabove set
forth.

 

CHASE BANK USA, NATIONAL

ASSOCIATION, as Servicer

By:       Name:   Title:

CHASE ISSUANCE TRUST

REASSIGNMENT NO. __ (TSA)

Officer’s Certificate of the Servicer